DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 10/27/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Specifically, all the foreign patent documents and non-patent literature (1 and 2).
Specification
The disclosure is objected to because of the following informalities: page 1, para 1, the status of 15/928,756 should be updated with the patent number.  
Appropriate correction is required.
Claim Objections
Claim 9 is objected to because of the following informalities:  at line 2, “polymetric” should be --polymeric--.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  at line 3, “holt” should be --hole--.  Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,957,681. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are fully encompassed by those of U.S. Patent No. 9,957,681.  For example, the water control gate clamping system comprising: a foundation, clamp casting, clamp pivot embed, anchor bolt and nut assembly, anchor bolt sleeve, water occlusion system, polymeric anchor bolt sleeve, anchor bolt, spherical nut, washer, bolt hole cover, compressible rubber seal, anchor bolt upper spacer, water and oxygen displacing substance are similarly recited.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,186,960. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are fully encompassed by those of U.S. Patent No. 11,186,960.  For example, the water control gate clamping system comprising: clamp casting, embed, anchor bolt and nut assembly, anchor bolt sleeve, water occlusion system, polymeric anchor bolt sleeve, anchor bolt, spherical nut, washer, bolt hole cover, compressible rubber seal, anchor bolt upper spacer, water and oxygen displacing substance are similarly recited.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8, and 14 is/are rejected under 35 U.S.C. 102(a)(1) being anticipated by Haw (US 3,975,915).
As to claim 1, Haw discloses a water control gate clamping system (20; figure 3) comprising: a foundation (22), a water control gate clamp casting (25), a clamp pivot embed (23), an anchor bolt and nut assembly (47, 49, collectively), an anchor bolt sleeve (37); and a water occlusion system (inflatable fabric dam 21; figures 1, 3; column 2, lines 1-10). 
As to claim 2, Haw discloses the water control gate clamping system as described in claim 1, and further discloses wherein said a water control gate clamp casting (25; figures 1, 2) further comprises a water control gate clamp casting with an upstream end (anchored at the left adjacent 25, upstream end; figure 3; column 2, lines 44-47) and a downstream end (right, downstream end adjacent 26; figure 3; column 2, lines 44-47). 
As to claim 3, Haw discloses the water control gate clamping system as described in claim 2, and further discloses wherein said a water control gate clamp casting (25; figures 1, 2) further comprises a water control gate clamp casting with a bolt hole (31; figures 1, 2, 4; column 2, lines 35-40). 
As to claim 4, Haw discloses the water control gate clamping system as described in claim 1; and further discloses further comprising a water control gate clamp casting (25; figure 3) which is positively located along the upstream/downstream axis (extends between right, upstream and left, downstream ends; figure 3) by a clamp pivot embed (bridge plate 25 is secured to base plate 23; figure 3; column 3, lines 1-15). 
As to claim 5, Haw discloses.the water control gate clamping system as described in claim 1, and further discloses wherein said clamp casting (25; figure 3) is attached to said foundation (22) by means of an anchor bolt and nut assembly (anchor bolt 47 and nut 49 secure foundation 22 to bridge plate 25 as shown; figure 3; column 3, lines 57-63). 
As to claim 8, Haw discloses the water control gate clamping system as described in claim 1, and further discloses wherein said the in-foundation portion (portion of bolt 47 received in plate 50; figure 3) of said anchor bolt (47, 49, collectively) is surrounded by an anchor bolt sleeve (50). 
As to claim 14, Haw discloses the water control gate clamping system as described in claim 1, and further discloses further comprises a water occlusion system (21; figures 1, 3).

Claim(s) 1, 8, and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Obermeyer (US 5,092,707).
As to claim 1, Obermeyer '707 discloses a water control gate clamping system comprising: a foundation (foundation receiving bolt 32; figure 2), a water control gate clamp casting (34), a clamp pivot embed (10b), an anchor bolt and nut assembly (32, upper nut, collectively), an anchor bolt sleeve (lower nut); and a water occlusion system (20, 44, collectively). 
As to claim 8, Obermeyer '707 discloses the water control gate clamping system as described in claim 1, and further discloses wherein said the in-foundation portion (portion of bolt 32 received in foundation; figure 2) of said anchor bolt (32, upper nut, collectively) is surrounded by an anchor bolt sleeve (lower nut).
As to claim 14, Obermeyer '707 discloses the water control gate clamping system as described in claim 1, and further discloses further comprises a water occlusion system (20, 44, collectively; figure 2). 
As to claim 15, Obermeyer '707 discloses the water control gate clamping system as described in claim 14, and further discloses wherein said water occlusion system (20, 44, collectively; figure 2) comprises: a clamp casting anchor bolt hole cover (upper washer); a compressible rubber seal (44d; figure 2; column 3, lines 1-5); an anchor bolt upper spacer (downward L shaped member below portion 44d); and a water and oxygen displacing substance (line 70 for inflating and deflating bladder 44; figure 2; column 5, lines 15-20). 
As to claim 16, Obermeyer '707 discloses the water control gate clamping system as described in claim 15, and further discloses wherein said anchor bolt upper spacer (downward L shaped member below portion 44d; figure 2) is embedded horizontally and vertically into said foundation (as shown) surrounding said anchor bolt and anchor bolt sleeve (the foundation surrounds bolt 32 and lower nut (sleeve); figure 2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haw (US 3,975,915).
As to claim 13, Haw discloses the water control gate clamping system as described in claim 1, and further discloses wherein said an anchor bolt and nut assembly (47, 49, collectively; figure 3) further comprises: an anchor bolt (47), a nut (49); and at least one washer (51)
Haw does not disclose a spherical nut. In order to attach the anchor bolt to the foundation (column 3, lines 55-65); it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace Haw's nut with a spherical nut, because the use of spherical nuts is commonly known in the art for resisting off-axis loading, and furthermore a mere change in size of component requires only routine skill in the art. 
Claim(s) 9 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Obermeyer (US 5,092,707).
As to claim 9, Obermeyer '707 discloses the water control gate clamping system as described in claim 8. Although Obermeyer '707 does not disclose wherein said anchor bolt sleeve comprises a polymetric anchor bolt sleeve, in order to reduce production costs of the system, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce Obermeyer '707's anchor bolt sleeve from a polymeric material because, where the general conditions of the claim are disclosed in the prior art, selecting a known material on the basis of intended use only routine skill in the art.
As to claim 17, Obermeyer '707 discloses water control gate clamping system as described in claim 16, and further discloses wherein said vertical embedded portion (vertical portion of the downward L shaped member; figure 2) of said anchor bolt upper spacer extends downward into said foundation (as shown). Although Obermeyer '707 does not disclose extends downward into said foundation a sufficient length as to minimize stress on said foundation surrounding said anchor bolt, in order to reduce stresses (Obermeyer '707, column 5, lines 55-60), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Obermeyer '707's vertical portion of the space to extend downward a sufficient distance so as to minimize stress on said foundation because only routine skill is needed to optimize bolt embedment depth according to commonly known engineering principles.
As to claim 18, Obermeyer '707 discloses water control gate clamping system as described in claim 17, and further discloses wherein said a compressible rubber seal is positioned on top of said horizontal portion of said anchor bolt upper spacer (downward L shaped member (spacer) is installed below portion 44d (rubber seal); figure 2) and surrounds a portion said anchor bolt seal (portion 44d (rubber seal) is wrapped around the terminal edge of portion 44c (anchor bolt seal); figure 2). 

Claim(s) 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haw in view of Obermeyer (US 5,709,502).
As to claim 11, Haw discloses the water control gate clamping system as described in. claim 2, and further discloses wherein said a clamp pivot embed (23; figure 3) and said upstream end (left, upstream end) of said clamp casting (25) provides a gap (28). However, Haw does not disclose wherein said gap is wedge shaped. Obermeyer '502 discloses wherein said gap is wedge shaped (for receiving wedges shaped sections 22; figure 3). In order to securely clamp the walls of the gap when the anchor bar rotates (Haw, column 4, lines 1-10), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Haw's gap to include Obermeyer '502's wedge shape because, as Obermeyer '502 discloses, the wedge shaped portions have a complimentary shape to the gap walls such that when the wedges rotate they clamp firmly against the walls (Obermeyer '502, column 2, lines 1-10).
As to claim 12, Haw and Obermeyer '502, in combination, discloses the water control gate clamping system as described in claim 11. Haw further discloses wherein said gap (28; figure 3) allows said upstream clamp casting (25) to be set into the clamp pivot embed (23) and further allows said downstream end (right, downstream end) of the clamp casting (25) to be pivotally placed over said anchor bolts (47, 49, collectively) and wherein said clamp casting is secured into place with a nut and washer combination (49, 51, collectively). However, Haw does not disclose wherein said gap is wedge shaped. Obermeyer '502 discloses wherein said gap is wedge shaped (for receiving wedges shaped sections 22; figure 3). In order to securely clamp the walls of the gap when the anchor bar rotates (Haw, column 4, lines 1-10), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Haw's gap to include Obermeyer '502's wedge shape because, as Obermeyer '502 discloses, the wedge shaped portions have a complimentary shape to the gap walls such that when the wedges rotate they clamp firmly against the walls (Obermeyer '502, column 2, lines 1-10).
Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haw in view of Oddy (US 2,551,695).
As to claims 6, Haw discloses the water control gate clamping system as described in claim 3 and further discloses wherein said casting clamp (25; figures 1-3) bolt hole has sufficient clearance between the anchor bolts (47, 49, collectively) and the clamp casting holes (31). However, Haw does not disclose to allow compression of said rubber seal using the min anchor nut without resulting in damaging contact between the anchor bolt and the clamp casting during assembly. Oddy discloses wherein said casting clamp (1; figure 1) has sufficient clearance between the anchor bolt and nut assembly (6, 8, collectively) and the clamp casting hole (for receiving bolt 6) to allow compression of a rubber seal (rubber sealing rings 7 are axially compressed; figure 1; column 1, lines 5-1 O, column 2, lines 10-20) using an anchor nut (nut 8 is threaded onto the bolt, tightening of the nut 8 causing clamping of the sealing rings 7; column 2, lines 20-30) without resulting in damaging contact between the anchor bolt and nut assembly and the clamp casing during assembly (to prevent entry of dirt and water, i.e., no damage when compressed; column 1, lines 1-10). In order to provide and maintain the necessary support for the fasteners in the foundation (Haw, column 1, lines 40-50), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Haw's fasteners with Oddy's compressible rubber seal because, as Oddy discloses, the compressible rubber seals protect against the entry of dirt and water (Oddy, column 1, lines 5-10) and it is commonly known in the fastening arts that prevention of contamination within the fastener extends the life of the system.
As to claim 7, Haw and Oddy, in combination, disclose the water control gate clamping system as described in claim 6. Haw further discloses wherein said bolt hole clearances (between bolt 47, nut 49 and plate 25; figures 1-3) forms a bolt hole cavity and wherein said cavity houses the unsleeved portion of said anchor bolt assembly (portion of bolt 47 surrounded by plate 51 and not surrounded (i.e., un sleeved) by member 37 (sleeve); figure 3). 
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haw in view of Shimizu (US 3,877,281). 
As to claim 10, Haw discloses the water control gate clamping system as described in claim 1, and further discloses wherein said anchor bolt and nut assembly (47, 49, collectively; figures 1, 2) comprises an anchor bolt assembly (47). However, Haw does not disclose made o high strength heat treated alloy steel. Shimizu discloses made of high strength heat treated alloy steel (high strength alloy steel bolt which is exposed to rapid heating; abstract). In order to provide a tight clamping means which sufficiently resists rotation (Haw, column 4, lines 35-45), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Haw's bolt to include Shimizu's high strength heat treated alloy steel bolt because, as Shimizu discloses, the high strength heat treated steel alloy bolt presents excellent resistance to delayed rupture phenomenon due to high tensile strength (Shimizu, abstract).
Allowable Subject Matter
Claims 19 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and to overcome the double patenting rejection.
The following is a statement of reasons for the indication of allowable subject matter:  as to claim 19, the prior art does not teach or fairly suggest wherein said compressible rubber seal is shaped so that the upper end is slidably positioned into said clamp casting bolt holt. Obermeyer '707 discloses said compressible rubber seal (sealed joint formed by portions 44d and 44e; figure 2; column 3, lines 1-5). Haw discloses wherein said compressible rubber seal (30; figur1;1s 1, 2). Nonetheless, it would not.have been obvious to one of ordinary skill in the art at the time of the invention to modify Obermeyer '707 or Haw's rubber seals to be slidably positioned in the clamp casting bolt hole because the references of record fail to disclose all of the claimed elements; furthermore, it would require more than routine skill in the art to reconfigure Haw or Obermeyer '707's rubber seals to be slidable into the clamp casting bolt hole.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043. The examiner can normally be reached Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678